FORD ELLIOTT, Judge,
dissenting:
I respectfully dissent because I find appellant has waived the issues raised on appeal. Pa.R.Civ.P. 227.1(c)(2) provides:
Rule 227.1. Post-Trial Relief
(c) Post-trial motions shall be filed within ten days after
(2) notice of nonsuit or the filing of the decision or adjudication in the case of a trial without jury or equity trial.
Pa.R.Civ.P. 227.1(c)(2), 42 Pa.C.S.A. (emphasis added). Aside from the clear language of the Rule, the supreme court further evidenced its intent that this Rule be mandatory *475when it deleted Rule 227.4(b), which allowed the parties to waive post-trial practice by filing a “waiver in writing of the right to file post-trial motions signed by all parties.” As the 1995 Explanatory Comment indicates, “Present Pennsylvania policy is to require the parties to give the trial court the opportunity to correct error through post-trial practice. It follows that post-trial practice should not be subject to waiver.” Pa.R.Civ.P. 227.1, Explanatory Comment-1995 I.b.
Instantly, a non-jury trial was held from August 22-23, 1996. Appellant filed a post-trial memorandum on September 5, 1996, and appellee filed a post-trial brief on September 6, 1996. These documents contain the parties’ respective legal arguments in support of their positions relative to the contract dispute. (S.R.R.) On November 20, 1996, the trial court filed its memorandum and verdict. Nothing in this verdict indicates that it is a final order, nor did the trial court enter judgment. Appellant may indeed be raising the same issues on appeal that were argued in the post-trial memoranda before the decision (verdict) by the trial court. Likewise, these issues may indeed have already been addressed by the trial court in its memorandum in support of the verdict. Nevertheless, our supreme court has mandated that the trial court have an opportunity to correct errors after reaching its decision.
Although I agree with the majority that there may be cases in which the trial court enters a judgment from a non-final order, thereby precluding the parties from filing post-trial motions and necessitating a timely appeal to this court, this is not such a case.
I do not believe this court may ignore a clear mandate of our supreme court and find that the trial court’s opinion constituted a de facto final order. I do not, therefore, agree with the majority that we may forgive appellant’s failure to file post-trial motions before taking an appeal. As a result, I would find appellant’s issues waived, and must respectfully dissent.